RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 15a0041p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 DAWSON W. WISE,                                       ┐
                                Plaintiff-Appellant,   │
                                                       │
                                                       │       No. 14-3278
        v.                                             │
                                                        >
                                                       │
 ZWICKER & ASSOCIATES, P.C.; ANNE SMITH; DEREK         │
 SCRANTON,                                             │
                           Defendants-Appellees.       │
                                                       ┘
                       Appeal from the United States District Court
                        for the Northern District of Ohio at Akron.
                      No. 5:12-cv-01653—Sara E. Lioi, District Judge.
                                Argued: December 3, 2014
                            Decided and Filed: March 12, 2015

                 Before: SILER, SUTTON, and STRANCH, Circuit Judges.

                                    _________________

                                        COUNSEL

ARGUED: Theodore E. Meckler, Spokane, Washington, for Appellant. Boyd W. Gentry, LAW
OFFICE OF BOYD W. GENTRY, Beavercreek, Ohio, for Appellees. ON BRIEF: Theodore
E. Meckler, Spokane, Washington, for Appellant. Boyd W. Gentry, LAW OFFICE OF BOYD
W. GENTRY, Beavercreek, Ohio, for Appellees.

                                    _________________

                                         OPINION
                                    _________________

       JANE B. STRANCH, Circuit Judge. Plaintiff Dawson Wise appeals the district court’s
judgment on the pleadings dismissing his claims under the Fair Debt Collection Practices Act
(FDCPA), 15 U.S.C. § 1692, et seq., and the Ohio Consumer Sales Practices Act (OCSPA), Ohio




                                              1
No. 14-3278                         Wise v. Zwicker & Assocs.                   Page 2

Rev. Code §§ 1345.02, 1345.03. The claims arise from an attempt by the defendants—two
lawyers and their law firm—to collect attorney’s fees pursuant to a consumer credit card
agreement (Agreement). Ohio does not enforce provisions for the collection of attorney’s fees in
such consumer contracts, but Utah, the state designated in the Agreement’s choice-of-law clause,
does. Wise contends that Ohio law governs, barring the fees, and that the defendants’ state court
complaint was therefore a false or misleading representation or an unfair practice in violation of
the FDCPA. The district court concluded on the basis of the pleadings and attached documents
that Utah law applies to the issue and dismissed the case. Because the pleadings do not resolve
the question of which law would govern the attorney’s-fee question, we REVERSE and
REMAND the case for further proceedings on the federal claim. On the state law claim,
however, we AFFIRM.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       Wise is a resident and citizen of Akron, Ohio. American Express Centurion Bank
(American Express) extended an offer of credit to Wise by sending him a credit card and
accompanying “Agreement Between American Express Credit Cardmember and American
Express Centurion Bank.” See R. 1-2. Wise accepted the offer by keeping and using the credit
card. Id. at PageID 13 (“When you keep, sign, or use the Card issued to you … you agree to the
terms of this Agreement.”). The Agreement provides:

       This Agreement and your Account, and all questions about their legality,
       enforceability and interpretation, are governed by the laws of the State of Utah
       (without regard to internal principles of conflicts of law), and by applicable
       federal law. We are located in Utah, hold your Account in Utah, and entered into
       this Agreement with you in Utah.

Id. at PageID 16. It also provides, in the event of default: “You agree to pay all reasonable
costs, including reasonable attorneys’ fees, incurred by us [] in connection with the collection of
any amount due on your Account.” Id. at PageID 15.

       Wise defaulted on the credit card account, and American Express retained Zwicker &
Associates, P.C., to collect the debt. Two attorneys at the firm, Derek Scranton and Anne Smith,
contacted Wise and demanded payment on the debt, as well as attorney’s fees for their collection
activities. They also filed suit in the Ohio Court of Common Pleas in Summit County for breach
No. 14-3278                          Wise v. Zwicker & Assocs.                 Page 3

of contract and unjust enrichment. The prayer for relief in the state court lawsuit recites, in
relevant part, “WHEREFORE, the Plaintiff, AMERICAN EXPRESS CENTURION BANK
demands judgment against Defendant(s), DAWSON WISE, on Counts One [Breach of Contract]
and Two [Unjust Enrichment] of its Complaint, in sum of [the amount owed] … plus attorney
fees.” R. 1-1, PageID 12. Wise subsequently filed for bankruptcy, staying the state court
lawsuit.

       Wise filed this putative class action lawsuit in the Northern District of Ohio against the
two attorneys and their firm, seeking to represent consumers from whom they demanded
attorney’s fees. Noting that Ohio law bars contracts that would require payment of attorney’s
fees on the collection of consumer debt, Wise contends that their demands for fees, both prior to
and during litigation, violated the federal FDCPA and state OCSPA.

       The defendants first filed an unsuccessful motion to compel arbitration, based on an
arbitration clause in the Agreement. Noting that the Agreement contained a choice-of-law clause
designating Utah and that the application of Utah law to the arbitration question would not
violate a fundamental policy of Ohio, the district court applied Utah law and determined that the
case fell outside the scope of the arbitration clause.

       The defendants then filed a motion for judgment on the pleadings, which the district court
granted.   The court concluded that Utah law governed and allowed for the collection of
attorney’s fees, that there was therefore no violation of the FDCPA, and that the Agreement was
not governed by the OCSPA. Wise appealed.

                                         II. DISCUSSION

       A. Federal FDCPA Claims

       Congress passed the FDCPA to address “what it considered to be a widespread problem”
of consumer abuse at the hands of debt collectors. Frey v. Gangwish, 970 F.2d 1516, 1521 (6th
Cir. 1992). It sought to “eliminate abusive debt collection practices by debt collectors [and] to
insure that those debt collectors who refrain from using abusive debt collection practices are not
competitively disadvantaged.” 15 U.S.C. §1692(e). In reaction to the size of the problem, it
crafted “an extraordinarily broad” remedial statute. Frey, 970 F.2d at 1521. Among other
No. 14-3278                              Wise v. Zwicker & Assocs.                            Page 4

restrictions, the Act bars debt collectors from using “any false, deceptive, or misleading
representation or means in connection with the collection of any debt,” 15 U.S.C. § 1692e, or
using “unfair or unconscionable means to collect or attempt to collect any debt,” id. § 1692f. In
each section, Congress provided a non-exhaustive list of examples of banned practices.

        Wise brought FDCPA claims under both the false-or-misleading-representations section,
§ 1692e, and the unfair-practices section, § 1692f, but both sets of claims reflect the same basic
allegation. Wise contends that Ohio law barred American Express from obtaining attorney’s fees
on the collection of his debt; the actions of the defendants in representing American Express—
demanding attorney’s fees before the lawsuit and including the attorney’s fees provision in the
complaint’s prayer for relief—were therefore misleading.1

        Under the FDCPA, a plaintiff does not need to prove knowledge or intent to establish
liability, nor must he show actual damages, which “places the risk of penalties on the debt
collector that engages in activities which are not entirely lawful, rather than exposing consumers
to unlawful debt-collector behavior without a possibility for relief.”                    Stratton v. Portfolio
Recovery Assocs., LLC, 770 F.3d 443, 449 (6th Cir. 2014). In other words, if a debt collector
seeks fees to which it is not entitled, it has committed a prima facie violation of the Act, even if
there was no clear prior judicial statement that it was not entitled to collect the fees. See id. at
450–51. Notably, in Jerman v. Carlisle, McNellie, Rini, Kramer, & Ulrich L.P.A., 559 U.S. 573
(2010), the Supreme Court held that mistakes of law regarding the FDCPA itself constitute
violations of the Act for which a debt-collector attorney may not invoke the Act’s bona fide error
defense, 15 U.S.C. § 1692k(c). Id. at 604–05. The Supreme Court declined to address whether
the defense is available for mistakes of law other than the FDCPA itself, id. at 580 n.4, but the
discussion of the affirmative defense makes clear that mistakes of state law can give rise to
liability.
        1
         Specifically, Wise points to the following examples from the statute’s nonexhaustive lists of false and
misleading representations and unfair practices:
       § 1692e(2)(A): “The false representation of . . . the character, amount, or legal status of any debt.”
       § 1692e(2)(B): “The false representation of . . . compensation which may be lawfully received by any debt
        collector for the collection of a debt.”
       § 1692e(5): “The threat to take any action that cannot legally be taken . . . .”
       § 1692f(1): “The collection of any amount (including any interest, fee, charge, or expense incidental to the
        principal obligation) unless such amount is expressly authorized by the agreement creating the debt or
        permitted by law.”
No. 14-3278                                Wise v. Zwicker & Assocs.                        Page 5

       As the district court noted, the present case turns on the question of whether Utah or Ohio
law governs the contract. This court has generally characterized Ohio law as “prohibit[ing]
creditors from recovering attorney’s fees in connection with the collection of a consumer debt,”
Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir. 2008). It would be more precise to
describe Ohio law as refusing to enforce such fee-shifting provisions. “Ohio has long adhered to
the ‘American rule’ with respect to recovery of attorney fees: a prevailing party in a civil action
may not recover attorney fees as part of the costs of litigation.” Wilborn v. Bank One Corp.,
906 N.E.2d 396, 400 (Ohio 2009).               The exceptions to the rule are “when a statute or an
enforceable contract specifically provides for the losing party to pay the prevailing party’s
attorney fees or when the prevailing party demonstrates bad faith on the part of the unsuccessful
litigant.” Id. (citation omitted). Ohio common law historically refused to enforce contracts for
fee-shifting, particularly in the context of collection on a defaulted debt. See Miller v. Kyle,
97 N.E. 372, 372–73 (Ohio 1911) (“In this state it has been firmly established, and long and
constantly maintained, that such contracts for the payment of counsel fees upon default in
payment of a debt will not be enforced.”); see also Leavans v. Ohio Nat’l Bank, 34 N.E. 1089,
syllabus2 (Ohio 1893). In more recent years, Ohio courts have enforced fee-shifting provisions
in a number of contracts, while maintaining the law of Miller and Leavans. See Wilborn,
906 N.E.2d at 401 & n.2. Finally, in 2000, the Ohio General Assembly passed a statute allowing
for enforcement of fee-shifting provisions in certain commercial credit contracts. The statute
limits the enforceability of such provisions to contracts for debt that is not “incurred for purposes
that are primarily personal, family, or household,” and only if that debt is in an amount greater
than $100,000. Ohio Rev. Code § 1319.02(A)(1).3 The General Assembly’s exclusion of
“personal, family, or household” debt reinforces Ohio’s common-law rule that such provisions
are not enforceable.

       If Ohio law clearly applied to this case, the analysis could end here; the fee-shifting
provision would be unenforceable. See Barany-Snyder, 539 F.3d at 332 (discussing fee-shifting
on a contract for personal indebtedness between an Ohio university and an Ohio student). And
the defendants’ demands for fees during and outside litigation would therefore be misleading.

       2
           The syllabus of an Ohio Supreme Court opinion is binding law. Ohio Rep. Op. R. 2.2.
       3
           This statute was previously codified at Ohio Rev. Code § 1301.21.
No. 14-3278                                Wise v. Zwicker & Assocs.                            Page 6

The Agreement states, however, that “This Agreement and your Account, and all questions about
their legality, enforceability and interpretation, are governed by the laws of the State of Utah.”
And Utah law freely enforces fee-shifting provisions in consumer credit agreements:                               “A
consumer credit agreement may provide for the payment of reasonable attorney’s fees in the
event of default and referral to an attorney.” Utah Code § 70C-2-105.

         The question presented is whether the Summit County Common Pleas Court would have
applied Ohio or Utah law in deciding whether to enforce the fee-shifting provision.4 Ohio has
adopted sections 187 and 188 of the Restatement (Second) of Conflict of Laws to govern choice
of law in contract disputes. Ohayon v. Safeco Ins. Co. of Illinois, 747 N.E.2d 206, 220 (Ohio
2001). Because the Sixth Circuit, in cases under federal common law, has also adopted these
sections and the Ohio approach to applying them, both Ohio and Sixth Circuit precedents shed
light on the appropriate application of the Restatement. See Med. Mut. of Ohio v. deSoto, 245
F.3d 561, 570–71 (6th Cir. 2001) (quoting, in case brought under ERISA, Int’l Ins. Co. v.
Stonewall Ins. Co., 86 F.3d 601, 606 (6th Cir. 1996), a case applying Ohio choice-of-law
principles).

         Before actually answering the choice-of-law question, we must respond to Wise’s
misunderstandings regarding choice-of-law analysis. Wise first argues that the court should
apply the choice-of-law principles for torts because the FDCPA sounds in tort. But the issue on
which there is a choice-of-law dispute is a contract issue—the enforceability of a provision of the
Agreement. Wise then suggests that, if contract choice-of-law principles do apply, the court
should take notice that the Agreement was a contract of adhesion—that American Express fully
drafted the Agreement, including its designation of Utah law, without an opportunity for Wise to
negotiate. He argues that the court should therefore disregard the choice-of-law provision of the
contract because it does not reflect a choice of both parties. Regardless of whether the credit
card agreement was adhesive under Ohio or Utah law, Wise’s blanket conclusion is faulty. The


         4
          Wise argues that Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24 (6th Cir. 2007), makes the
choice-of-law provision irrelevant. The agreement at issue in Gionis did include a choice-of-law provision that
favored a state in which fee-shifting provisions are enforceable, but the Gionis defendants waived the argument that
the other state’s law applied. See id. at 30 n.1 (Steeh, D.J., dissenting). All parties therefore agreed that Ohio law
would govern the fee-shifting provision, rendering it unenforceable. Gionis held that an affidavit asserting a right
under an unenforceable provision of a debt contract constitutes a misrepresentation of the debt and a threat to take
action that cannot legally be taken. Gionis, 238 F. App’x at 29–30.
No. 14-3278                         Wise v. Zwicker & Assocs.                    Page 7

Restatement generally respects choice-of-law provisions, even in adhesion contracts. But it
addresses such contracts, specifying that the adhesive nature of a contract merits more careful
scrutiny to ensure that application of the choice-of-law provision does not “result in substantial
injustice.” Restatement (Second) of Conflict of Laws § 187, cmt. b.

       The appropriate analysis therefore begins with § 187, which instructs courts to generally
respect choice-of-law provisions. See Tele-Save Merchandising Co. v. Consumers Distrib. Co.,
Ltd., 814 F.2d 1120, 1122 (6th Cir. 1987) (“Ohio choice-of-law principles strongly favor
upholding the chosen law of the contracting parties.”). The Restatement then sets out two
exceptions. The court should apply the choice-of-law provision unless either

       (a)     the chosen state has no substantial relationship to the parties or the
               transaction and there is no other reasonable basis for the parties' choice, or
       (b)     application of the law of the chosen state would be contrary to a
               fundamental policy of a state which has a materially greater interest than
               the chosen state in the determination of the particular issue and which,
               under the rule of § 188, would be the state of the applicable law in the
               absence of an effective choice of law by the parties.

Restatement (Second) of Conflict of Laws § 187(2). The first exception does not apply to this
case because there is a reasonable basis for the parties’ choice of Utah law—American Express’s
Utah citizenship.

       The second exception requires a more complicated, three-part analysis. The court must
determine (1) whether enforcing the fee-shifting provision of the Agreement would be contrary
to a fundamental policy of Ohio; (2) whether Ohio has a materially greater interest in the
determination of the particular issue; and (3) whether Ohio law would control the Agreement in
the absence of the choice-of-law provision. See DaimlerChrysler Corp. Healthcare Benefits
Plan v. Durden, 448 F.3d 918, 924 (6th Cir. 2006) (applying federal common law).

       As the district court recognized, it would be against the fundamental policy of Ohio to
enforce the fee-shifting provision. A rule of law “which is designed to protect a person against
the oppressive use of superior bargaining power” will generally be interpreted to reflect the
fundamental policy of a state. Century Bus. Servs., Inc. v. Barton, 967 N.E.2d 782, 794–95
(Ohio Ct. App. 2011) (quoting Restatement § 187 cmt. g); see also Tele-Save Merch. Co.,
No. 14-3278                           Wise v. Zwicker & Assocs.                    Page 8
814 F.2d at 1123 (citing § 187 cmt. g). Ohio’s policy against enforcing fee-shifting provisions in
consumer-debt contracts protects customers like Wise against the creditor’s superior bargaining
power.     A fee-shifting provision also encourages creditors to sue for defaulted debt and
discourages debtors from fighting back. Fee-shifting presents “an ongoing threat that likely
higher attorney fees would be assessed so long as the litigation continues.” Gionis, 238 F. App’x
at 29.

         The second question is whether Ohio “has a materially greater interest than the chosen
state in the determination of the particular issue.” Restatement (Second) of Conflict of Laws
§ 187(b)(2). For this question, Ohio courts evaluate the relationship of the two states to the
agreement. Considering a consumer investment contract in Sekeres, the Ohio Supreme Court
emphasized the location of the “act which ultimately created the contract” and the location of
performance of the contract to determine whether Ohio had a “materially greater interest” than
the chosen state. Sekeres, 508 N.E.2d at 942–43. In Jarvis v. Ashland Oil, Inc., 478 N.E.2d 786
(Ohio 1985), the Ohio Supreme Court determined that Ohio did not have a materially greater
interest in a contract where neither party to the contract was an Ohio citizen and the contract was
not performed in Ohio. Id. at 789. Similarly, in the federal-law case of DaimlerChrysler, this
court considered the location of the negotiation, execution, and performance of the contract.
448 F.3d at 927. The DaimlerChrysler court also considered the location of the parties with a
relevant interest in the specific provision at issue. Id. (“[N]one of the Michigan entities involved
in this litigation has an interest in which claimant prevails. The Plan will pay out the same
amount of money regardless of to whom it is ultimately paid.”). Considering these cases
together, a few main contacts emerge as primary considerations in determining whether a state
has a materially greater interest in enforcement of a provision: the citizenship of the parties to the
contract; the locations of creation, negotiation, and performance of the contract; and the location
of parties with an interest in the specific provision of the contract.

         Returning to Wise’s Agreement, there is not enough evidence about these contacts to
determine whether Ohio has a materially greater interest than Utah. One party to the contract is
an Ohio citizen. “[T]he act which ultimately created the contract” was Wise’s use or retention of
the credit card, which plausibly occurred in Ohio. See Sekeres, 508 N.E.2d at 943. Both Wise
No. 14-3278                         Wise v. Zwicker & Assocs.                    Page 9

(in Ohio) and American Express (in Utah) have an interest in the fee-shifting provision—one of
them will be stuck with the lawyers’ bill. The location of performance of the agreement is less
clear. “[A] bank credit card, as in this case, is a three-party, three-part agreement between the
bank, the consumer and the merchant.” Bank One, Columbus, N.A. v. Palmer, 579 N.E.2d 284,
285 (Ohio Ct. App. 1989) (citing Preston State Bank v. Jordan, 692 S.W.2d 740 (Tex. App.
1985)). The promise by the bank is to advance funds to merchants on the consumer’s behalf, in
exchange for a promise by the consumer to repay those amounts on a monthly basis. Jordan,
692 S.W.2d at 742. There is no information in the record regarding the location of American
Express’s advances to merchants on Wise’s behalf.          As for Wise’s promise to repay, the
performance of such a promise occurs where the contract requires that the repayment be made.
See Restatement (Second) of Conflict of Laws § 195. Although “[m]oney lent by a bank is
usually repayable at the bank itself,” id. § 195 cmt. d, the Agreement had a specific provision
that overrode this default rule.    The Agreement instructed Wise to send payments “to the
payment address shown on your billing statement.” R. 1-2, PageID 14. In light of the national
character of American Express, it is plausible that the payment address is located in Ohio. See
Homa v. American Express Co., 558 F.3d 225, 232 (3d Cir. 2009) (“[American Express
Centurion Bank] is a wholly owned subsidiary of [American Express Corporation], a New York
corporation, and, despite the contract's statement that AECB is located in Utah, Homa must mail
his credit card payments to Florida.”) abrogated on other grounds by AT&T Mobility v.
Concepcion, 131 S. Ct. 1740 (2011).

       Instead of considering the relevant contacts, the district court simply noted that each state
had some policy interest in the enforceability or non-enforceability of the provision and recited
the statements from the Agreement itself: “Comparing both [Ohio’s and Utah’s] interests and
considering that one party is located in Utah, holds the debtor’s account in Utah, and entered into
the Agreement in Utah, the Court cannot say that Ohio’s interest is materially greater than
Utah’s.” R. 40, PageID 416. The presence of a non-Ohio party to a contract and its general
business operation outside the state is insufficient to determine that Ohio does not have a
materially greater interest in the contract. See, e.g., DaimlerChrysler, 448 F.3d at 927.
No. 14-3278                         Wise v. Zwicker & Assocs.                    Page 10

       The final inquiry is whether, “under the rule of § 188, [Ohio] would be the state of the
applicable law in the absence of an effective choice of law by the parties.”            Restatement
(Second) of Conflict of Laws § 187(b)(2). Section 188 provides:

       (1) The rights and duties of the parties with respect to an issue in contract are
       determined by the local law of the state which, with respect to that issue, has the
       most significant relationship to the transaction and the parties under the principles
       stated in § 6.
       (2) In the absence of an effective choice of law by the parties (see § 187), the
       contacts to be taken into account in applying the principles of § 6 to determine the
       law applicable to an issue include:
               (a) the place of contracting,
               (b) the place of negotiation of the contract,
               (c) the place of performance,
               (d) the location of the subject matter of the contract, and
               (e) the domicil, residence, nationality, place of incorporation and place of
               business of the parties.
       These contacts are to be evaluated according to their relative importance with
       respect to the particular issue.

We must therefore also look to the factors articulated in § 6:

               (a) the needs of the interstate and international systems,
               (b) the relevant policies of the forum,
               (c) the relevant policies of other interested states and the relative interests
               of those states in the determination of the particular issue,
               (d) the protection of justified expectations,
               (e) the basic policies underlying the particular field of law,
               (f) certainty, predictability and uniformity of result, and
               (g) ease in the determination and application of the law to be applied.

       Application of §§ 6 and 188 of the Restatement requires a sensitive, fact-specific
analysis. “The key to our analysis is that the choice of law principles found in the Restatement
need not be given equal weight in every circumstance, nor are they intended to be exclusive.
They also are relatively elastic, and in some cases equivocal.” Int’l Ins. Co., 86 F.3d at 606.
“[E]ven when sections 6 and 188 are read together, it is clear they only provide a broad general
framework for the resolution of choice of law issues in the context of a contract dispute. Within
No. 14-3278                         Wise v. Zwicker & Assocs.                   Page 11

that framework, a judge must balance principles, policies, factors, weights, and emphases to
reach a result, the derivation of which, in all honesty, does not proceed with mathematical
precision.” Id.

       In Jarvis v. First Resolution Mgmt. Corp., 983 N.E.2d 380 (Ohio Ct. App. 2012)
(discretionary appeal accepted), the Ninth District Court of Appeals—which takes appeals from
the Summit County Court of Common Pleas—applied this test to a credit card agreement without
a choice-of-law provision.    Id. at 387–88.     As relevant factors, the First Resolution court
examined where the consumer primarily used the card (where the card issuer performed its
obligation under the agreement), where she paid her bill (performing her obligation under the
agreement), where the final act creating the agreement took place, and where she decided not to
pay the amounts owed. Id. at 388.

       A complete analysis of these factors would have revealed just how little information was
in the record. Again, the ultimate creation of the contract plausibly occurred in Ohio, and it is
not clear where the performance of the contract occurred. It is plausible from the complaint that
Wise decided not to make payments in Ohio. The contacts with Utah relate to the contract in
ways not considered relevant by the First Resolution court: One party to the contract is a Utah
citizen, the initial offer was made from Utah, and the account is held in Utah. It is plausible that
many of the relevant contacts will relate more closely to Ohio, such that Ohio law would apply
absent the choice-of-law provision, but any certainty on the issue would be premature.

       In summary, by adopting § 187 of the Restatement, Ohio recognized two principles—that
choice-of-law provisions in contracts are generally respected, and that § 187(2) contains
exceptions to this principle that entail fact-intensive inquiry.      Applying the exception in
§ 187(2)(b) begins with a determination of whether the choice-of-law provision to be enforced
would violate a fundamental policy of Ohio. Because the fee-shifting provision here conflicts
with such a fundamental policy, a careful examination of the contacts of each state to
the agreement was necessary to determine whether Ohio has a materially greater interest in the
fee-shifting provision and, if so, whether its law would have applied absent a choice-of-law
provision. The pleadings do not provide sufficient facts to make a determination on these two
issues, so the court should not have granted the motion for judgment on the pleadings. Wise can
No. 14-3278                               Wise v. Zwicker & Assocs.                         Page 12

provide answers to many of the unresolved questions above, including where he paid his bills,
where he signed or accepted the credit card, where he made his purchases, and where he decided
not to repay. It is therefore possible that the district court could resolve the choice-of-law issue
with an affidavit from him. However, the district court may also determine that the issue would
benefit from limited discovery into the contacts of each state to the contract.5

        B. Ohio OCSPA Claim

        Wise also appeals the dismissal of his claim under the OCSPA, which provides: “No
supplier shall commit an unfair or deceptive act or practice in connection with a consumer
transaction.” Ohio Rev. Code § 1345.02(A); see also § 1345.03(A) (similarly protecting against
“unconscionable” acts and practices).                The statute defines “consumer transaction” to
specifically exclude transactions between consumers and financial institutions, as defined at
Ohio Rev. Code § 5725.01, with certain exceptions that do not apply here. Ohio Rev. Code
§ 1345.01(A). American Express is a “state chartered industrial loan bank chartered in the state
of Utah,” R. 1-1, PageID 10, and as such, meets the definition of a financial institution in Ohio
Rev. Code § 5725.01(A)(3).

        A debt collector is governed as a “supplier” by the OCSPA if the underlying debt was
accrued during a consumer transaction. See, e.g., Schroyer v. Frankel, 197 F.3d 1170, 1177 (6th
Cir. 1999) (concerning debt collection for an unpaid plumbing bill); Celebrezze v. United
Research, Inc., 482 N.E.2d 1260, 1262 (Ohio Ct. App. 1984). However, Wise’s allegations of
unfair, deceptive, and unconscionable activity all arise in connection with one transaction: his
credit card agreement with American Express. This transaction between a consumer and a
financial institution falls outside Ohio’s statutory definition of a “consumer transaction.” There
is some authority holding that the OSCPA applies to debt collection activities where the debt
arises out of a transaction with a financial institution but is later sold to another entity that is not
        5
           The defendants’ argument that the Noerr-Pennington doctrine limits the application of the FDCPA to their
activities is inapposite. The FDCPA specifically includes lawyers and litigation activities within its purview. See
Heintz v. Jenkins, 514 U.S. 291 (1995). The defendants present no cases in which a court has applied the Noerr-
Pennington doctrine to FDCPA claims. In fact, this circuit has already rejected Noerr-Pennington protection for
false statements in a debt-collector’s complaint, recognizing that the Petition Clause does not protect “sham
petitions, baseless litigation, or petitions containing ‘intentional and reckless falsehoods.’” Hartman v. Great
Seneca Fin. Corp., 569 F.3d 606, 616 (6th Cir. 2009) (quoting McDonald v. Smith, 472 U.S. 479, 484 (1985)). The
defendants attempt to distinguish Hartman by maintaining that there is a special protection for representations and
demands made only in a complaint’s prayer for relief. Even if such protection existed, it would not protect these
defendants because Wise pled that they demanded attorney’s fees in contexts outside the litigation.
No. 14-3278                        Wise v. Zwicker & Assocs.                  Page 13

a financial institution. See Williams v. Javitch, Block & Rathbone, LLP, 480 F. Supp. 2d 1016,
1024 (S.D. Ohio 2007). In this case, however, the debt has always been held by American
Express, a financial institution; its agents fall outside the scope of the OCSPA. See Lewis v. ACB
Bus. Servs., Inc., 135 F.3d 389, 412 (6th Cir. 1998); Martin v. Gen. Motors Acceptance Corp.,
825 N.E.2d 1138, 1147 (Ohio Ct. App. 2005). The claim under the OCSPA was properly
dismissed.

                                      III. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s dismissal of the state law
claim, REVERSE the dismissal of Wise’s federal claim, and REMAND for further proceedings
in accordance with this opinion.